      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 1 of 21




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 DAMIAN BUTLER, et al.,

               Plaintiffs,

               v.                                           Case No. 2:19-CV-2377-JAR-JPO

 DAIMLER TRUCKS NORTH AMERICA,
 LLC, et al.,

               Defendants.


                                  MEMORANDUM AND ORDER

       Plaintiffs Damian Butler, Alexander Cohen, Gerald Cohen, William Cohen, Nicole

Gates, Alisha Mireles, Terrie Myers, and Diane Sanford (collectively, “Plaintiffs”) bring this

action against Defendants Daimler Trucks North America LLC (“DTNA”) and Daimler AG,

alleging causes of action for strict product liability and negligence related to a fatal, multivehicle

crash involving a Freightliner semi-truck trailer (the “Freightliner”) designed and manufactured

by DTNA. This matter comes before the Court on Defendant Daimler AG’s Motion to Dismiss

for Lack of Personal Jurisdiction (Doc. 47) and Plaintiffs’ Motion for Leave to File a Third

Amended Complaint (Doc. 50). At Plaintiffs’ request, the Court permitted jurisdictional

discovery.1 Jurisdictional discovery is now complete, both motions are fully briefed, and the

Court is prepared to rule. For the reasons set forth below, Daimler AG’s motion to dismiss is

granted and Plaintiffs’ motion for leave to amend is denied.




       1
           Doc. 60.
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 2 of 21




I.     Procedural History

       On July 10, 2019, Plaintiffs filed their Complaint. Then, on September 23, 2019, before

either DTNA or Daimler AG responded, Plaintiffs filed an Amended Complaint. Plaintiffs were

permitted to amend their complaint a second time in order to clarify the citizenship status of the

parties. After that amendment, DTNA filed a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(2) and 12(b)(6), arguing that this Court lacked personal jurisdiction over it, and that even if

the Court had jurisdiction, Plaintiffs’ claims were preempted and violated the doctrine of

separation of powers. The Court denied DTNA’s motion to dismiss on January 10, 2020, finding

that while it does not have specific personal jurisdiction over DTNA, it does have general

personal jurisdiction by consent based on DTNA’s registration to do business in Kansas. The

Court further found that Plaintiffs’ claims are not preempted by federal law or otherwise barred

by the separation-of-powers doctrine.2

       Following the Court’s January 10, 2020 Order, Daimler AG filed its own motion to

dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). In support of its

motion, Daimler AG argues that the Court does not have specific jurisdiction over it for the same

reasons the Court held it does not have specific jurisdiction over DTNA. Daimler AG also

argues it has not consented to general personal jurisdiction in Kansas because it is not registered

to do business under K.S.A. § 17-7931, which was the sole basis on which this Court found it

had general personal jurisdiction over DTNA.

       Plaintiffs then filed the following: (1) a substantive response to Daimler AG’s motion to

dismiss; (2) a motion for leave to file their proposed Third Amended Complaint; and (3) a

motion to stay deadlines pending jurisdictional discovery. The Court granted Plaintiffs’ motion


       2
           Doc. 45.




                                                 2
       Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 3 of 21




to stay deadlines to permit jurisdictional discovery on February 19, 2020,3 and the parties

engaged in such discovery until May 18, 2020. The parties then submitted additional

memoranda and briefing on the intertwined issues of personal jurisdiction and Plaintiffs’ motion

for leave to amend their complaint. The Court first addresses the legal standard for motions to

dismiss for lack of personal jurisdiction and motions for leave to amend, then turns to Daimler

AG’s motion to dismiss followed by Plaintiffs’ motion for leave to file their proposed Third

Amended Complaint to add additional jurisdictional allegations.

II.      Legal Standard for Motions to Dismiss Based on Lack of Personal Jurisdiction

         A plaintiff bears the burden of establishing personal jurisdiction as to each defendant.4 In

the absence of an evidentiary hearing, the plaintiff must make only a prima facie showing of

jurisdiction to defeat a motion to dismiss.5 “The plaintiff may make this prima facie showing by

demonstrating, via affidavit or other written materials, facts that if true would support

jurisdiction over the defendant.”6 Allegations in a complaint are accepted as true if they are

plausible, non-conclusory, and non-speculative, to the extent that they are not controverted by

submitted affidavits.7 When a defendant has produced evidence to support a challenge to

personal jurisdiction, the plaintiff has a duty to come forward with competent proof in support of




         3
             Doc. 60.
         4
             Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir. 2011).
         5
          AST Sports Sci., Inc. v. CLF Distrib. Ltd., 514 F.3d 1054, 1056–57 (10th Cir. 2008) (first citing OMI
Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th Cir. 1998); then citing Wenz v. Memery
Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995)).
         6
             Id. (quoting OMI Holdings, Inc., 149 F.3d at 1091).
         7
          Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008) (citing Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 554–56 (2007)); Pytlik v. Prof’l Res., Ltd., 887 F.2d 1371, 1376 (10th Cir. 1989)
(citing Ten Mile Indus. Park v. W. Plains Serv. Corp., 810 F.2d 1518, 1524 (10th Cir. 1987)); Behagen v. Amateur
Basketball Ass’n of U.S.A., 744 F.2d 731, 733 (10th Cir. 1984).




                                                            3
       Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 4 of 21




the jurisdictional allegations of the complaint.8 Courts must resolve all factual disputes in favor

of the plaintiff.9 Conflicting affidavits are also resolved in the plaintiff’s favor, and “the

plaintiff’s prima facie showing is sufficient notwithstanding the contrary presentation by the

moving party.”10 If the plaintiff makes a prima facie showing of jurisdiction, “a defendant must

present a compelling case demonstrating ‘that the presence of some other considerations would

render jurisdiction unreasonable.’”11

           Facts Relevant to Personal Jurisdiction

           On July 11, 2017, Teresa Butler accompanied by Karen Kennedy, Sheldon Cohen

accompanied by Virginia Cohen, and Ricardo Mireles were driving their respective vehicles

westbound on I-70 in Kansas. Behind these three cars, Kenny Ford was operating the

Freightliner. Westbound traffic slowed, and Ford failed to adequately reduce the speed of the

Freightliner. As a result, it collided with the three passenger vehicles and killed all five

occupants. The Freightliner was not equipped with a forward collision warning system (“FCW”)

or an automatic emergency braking system (“AEB”). Plaintiffs’ claims relate to the design,

manufacture, and sale of the Freightliner without FCW and AEB systems.

           Plaintiffs have the following citizenship. Damian Butler is an Illinois resident.

Alexander Cohen, Gerald Cohen, Nicole Gates, and Terrie Myers are all Kansas residents.

William Cohen is a North Carolina resident, Alisha Mireles is a Wisconsin resident, and Diane

Sanford is an Indiana resident.


           8
         Pytlik, 887 F.2d at 1376 (citing Becker v. Angle, 165 F.2d 140, 141 (10th Cir. 1947)); see also Shrader,
633 F.3d at 1248 (citing Wenz, 55 F.3d at 1505).
           9
               Dudnikov, 514 F.3d at 1070.
           10
          Behagen, 744 F.2d at 733 (citing Am. Land Program, Inc. v. Bonaventura Uitgevers Maatschappij, N.V.,
710 F.2d 1449, 1454 n.2 (10th Cir. 1983)).
           11
                OMI Holdings, Inc., 149 F.3d at 1091 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477
(1985)).




                                                             4
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 5 of 21




       DTNA is a Delaware limited liability company registered to do business in Kansas. The

only member of DTNA is Daimler Trucks & Buses US Holdings, Inc., which is a Delaware

corporation with its principal place of business in Oregon. DTNA designs, manufactures, tests,

inspects, markets, and sells vehicles, including the Freightliner at issue. Plaintiffs do not allege

that the design or manufacture of the Freightliner occurred in Kansas or otherwise bore any

relationship to Kansas. However, DTNA has conducted business in Kansas in a variety of ways,

including entering into contracts, sending communications, maintaining websites, advertising,

owning dealerships, selling vehicles, providing vehicle maintenance, and performing warranty

repair. DTNA sold the Freightliner at issue to an authorized dealer, who sold it to Indian Creek

Express, LLC. There is no allegation that either the authorized Freightliner dealer or Indian

Creek Express, LLC is located in Kansas or that the sale of the Freightliner took place in Kansas.

Indian Creek Express, LLC’s employee, Kenny Ford, was driving the Freightliner in Kansas at

the time of the accident.

       DTNA is an indirect subsidiary of Daimler AG. On Daimler AG’s public website,

DTNA is listed as a “business unit” of Daimler AG.12 The website also calls DTNA’s

freightliner trucks “our trucks,” referring to the Daimler family of corporate entities.13

However, an uncontroverted affidavit submitted by Daimler AG’s in-house counsel states that

Daimler AG is a German-based corporation with its principal place of business in Stuttgart,

Germany, and that while DTNA is an indirect subsidiary of Daimler AG, the two are separate,

legally distinct entities that each observe corporate formalities to maintain their separate legal




       12
            See Doc. 72 at 7.
       13
            Id. at 8.




                                                  5
       Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 6 of 21




existence.14 Daimler AG did not design, manufacture, or distribute the Freightliner involved in

this lawsuit.15

III.     Legal Standard for Motions to Amend

         Parties may amend pleadings “once as a matter of course” before trial if they do so within

twenty-one days of serving the pleading or, “if the pleading is one to which a responsive

pleading is required,” within twenty-one days of service of a responsive pleading or motion

under Fed. R. Civ. P. 12(b), (e), or (f), whichever is earlier.16 Other amendments before trial are

allowed “only with the opposing party’s written consent or the court’s leave.”17 Courts “should

freely give leave when justice so requires.”18 Rule 15 is intended “to provide litigants ‘the

maximum opportunity for each claim to be decided on its merits rather than on procedural

niceties.’”19 A court may deny leave to amend based on futility when the complaint, as

amended, would be subject to dismissal for any reason.20 To determine whether a proposed

amendment would be futile, courts analyze the proposed amendment under the standard for a

motion to dismiss.21 Whether to allow a proposed amendment, after the permissive period,

addresses the sound discretion of the court.22



         14
          Hi-Zin Pak Decl. ¶ 5, Doc. 48-1. Daimler AG is an “Aktiengesellschaft,” a German legal entity similar to
a stock company. Id. ¶ 2.
         15
              Id. ¶ 6.
         16
              Fed. R. Civ. P. 15(a)(1).
         17
              Fed. R. Civ. P. 15(a)(2).
         18
              Id.; accord Foman v. Davis, 371 U.S. 178, 182 (1962).
         19
          Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Hardin v. Manitowoc-
Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982)).
         20
           Jefferson Cty. Sch. Dist. No. R-1 v. Moody’s Investor’s Servs., Inc., 175 F.3d 848, 859 (10th Cir. 1999)
(citing TV Commc’ns Network, Inc., v. Turner Network Television, Inc., 964 F.2d 1022, 1028 (10th Cir. 1992)).
         21
              Dockery v. Unified Sch. Dist. No. 231, 406 F. Supp. 2d 1219, 1224 (D. Kan. 2006).
         22
            See Foman, 371 U.S. at 182; Wilkerson v. Shinseki, 606 F.3d 1256, 1268 (10th Cir. 2010); Minter, 451
F.3d at 1204.




                                                           6
       Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 7 of 21




         Additional Factual Allegations Relevant to Personal Jurisdiction from Proposed Third
         Amended Complaint

         Plaintiffs propose filing a Third Amended Complaint to add new allegations establishing

this Court’s personal jurisdiction over both DTNA and Daimler AG. As to DTNA, Plaintiffs

propose adding allegations regarding: (1) DTNA’s relationships with dealers and customers in

Kansas; (2) the use of DTNA’s trucks on Kansas highways; (3) DTNA “deliberately exploit[ing]

the Kansas market”; and (4) DTNA “deliberating target[ing] Kansas as a venue for the sale,

service and use of defective and unreasonably dangerous DTNA truck[s].”23

         Plaintiffs’ proposed additional allegations regarding Daimler AG focus on its relationship

to DTNA. Plaintiffs propose adding that “DAIMLER AG represents on its website that DTNA

is simply one of DAIMLER AG’s brands” and that Daimler AG represents DTNA’s trucks as its

own.24 Plaintiffs also assert that Daimler AG purposefully directed its actions toward Kansas by

virtue of DTNA’s actions. Finally, Plaintiffs specifically allege that because DTNA is registered

to do business in Kansas and Daimler AG represents DTNA’s trucks as its own, the Court has

consent jurisdiction over both DTNA and Daimler AG.

IV.      Discussion

         A.           Motion to Dismiss for Lack of Personal Jurisdiction

         Daimler AG argues that this Court lacks personal jurisdiction over it and that Fed. R. Civ.

P. 12(b)(2) mandates that Plaintiffs’ claims against it be dismissed. Plaintiffs assert that Daimler

AG is subject to both specific and general personal jurisdiction. Plaintiffs do not allege facts that




        23
           Doc. 61-1 at 6–7. Although Plaintiffs argue that the Court erred in finding no personal jurisdiction as to
DTNA other than through consent, they have not moved for reconsideration of the Court’s prior, nor would such a
motion be successful based on the additional facts alleged in the proposed Third Amended Complaint, as set forth
below.
         24
              Id. at 9.




                                                          7
       Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 8 of 21




would support this Court’s exercise of specific personal jurisdiction over Daimler AG based on

its own actions. Rather, the gravamen of Plaintiffs’ argument is that DTNA’s contacts should be

imputed to Daimler AG, and that by virtue of DTNA’s actions, Daimler AG is subject to

personal jurisdiction in this Court. Thus, the Court will first address whether DTNA’s contacts

may be imputed to Daimler AG, and then turn to whether, if those contacts were imputed, they

would be sufficient for the Court to exercise personal jurisdiction over Daimler AG.

                    1.       Imputing DTNA’s Contacts to Daimler AG

        Plaintiffs contend that DTNA’s actions should be imputed to Daimler AG because of the

relationship between Daimler AG and DTNA. In the Tenth Circuit, courts apply the “alter ego”

doctrine to determine whether a subsidiary’s forum contacts may be imputed to a parent

corporation for purposes of determining whether personal jurisdiction exists.25 “When a

subsidiary of a foreign corporation is carrying on business in a particular jurisdiction, the parent

company is not automatically subject to jurisdiction in that state because of the presumption of

corporate separateness.”26 A holding or parent company is treated separately from its subsidiary

“in the absence of circumstances justifying disregard of the corporate entity.”27 “Circumstances

justify disregard of the corporate entity if separation of the two entities has not been maintained

and injustice would occur to third parties if the separate entity were recognized.”28 “[T]he




        25
            Benton v. Cameco Corp., 375 F.3d 1070, 1081 (10th Cir. 2004) (considering, for jurisdictional purposes,
whether a subsidiary was “the general agent or alter ego” of the non-forum parent corporation); see also Quarles v.
Fuqua Indus., Inc., 504 F.2d 1358, 1362 (10th Cir. 1974) (describing “the alter ego doctrine for jurisdiction over a
nonresident parent corporation when a subsidiary corporation has transacted business within the state and the parent
itself has not”).
        26
         Warad W., LLC v. Sorin CRM USA Inc., 119 F. Supp. 3d 1294, 1298 (D. Colo. 2015) (quoting 4A Charles
Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1069.4 (3d ed., Apr. 2015 update)).
        27
             Benton, 375 F.3d at 1081 (quoting Quarles, 504 F.2d at 1362).
        28
             Quarles, 504 F.2d at 1362 (citing Garden City Co. v. Burden, 186 F.2d 651 (10th Cir. 1951)).




                                                           8
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 9 of 21




primary consideration is the level of control exercised by the parent of the subsidiary,”29 and for

purposes of establishing jurisdiction, “there must be proof of pervasive control by the parent over

the subsidiary more than what is ordinarily exercised by a parent corporation.”30

       In evaluating the degree of a parent corporation’s control for jurisdictional purposes,

courts consider factors such as: (1) whether the director or executives of the subsidiary take

direction from the parent corporation rather than acting independently in the interest of the

subsidiary; (2) whether the parent and subsidiary share directors or officers in common; (3)

whether the parent corporation pays the salaries, expenses, or losses of the subsidiary; (4)

whether the parent corporation finances the subsidiary; (5) whether the parent exercises control

over the subsidiary’s day-to-day operations; and (6) whether the two corporations have separate

auditors, books and records, offices, officers and staff, bank accounts, tax returns, and payrolls.31

       Here, Plaintiffs fall well short of demonstrating that DTNA is the “alter ego” of Daimler

AG. Notwithstanding months of jurisdictional discovery, Plaintiffs have not provided the Court

with any information or evidence to suggest Daimler AG exercises sufficient control over DTNA

for the Court to impute DTNA’s actions to Daimler AG. Plaintiffs have not shown that Daimler

AG controls DTNA or its executive leadership; that Daimler AG has control over DTNA’s daily

operations; or that Daimler AG and DTNA have significant—if any—overlap in their corporate

boards. Plaintiffs have not alleged that Daimler AG financed DTNA or that Daimler AG and

DTNA share payrolls and accounting records. The only evidence indicating that Daimler AG

may have some control over DTNA is Daimler AG’s publicly available website, which

represents DTNA as one of Daimler AG’s “business units,” and refers to DTNA’s trucks as “our


       29
            Harris v. Am. Int’l Group, Inc., 923 F. Supp. 2d 1299, 1305 (W.D. Okla. 2013).
       30
            Id.
       31
            See Quarles, 504 F.2d at 1363.




                                                          9
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 10 of 21




trucks.” The website, however, falls well short of demonstrating “domination of the day-to-day

business decisions of the [subsidiary] and a disregard of the corporate entity of the

[subsidiary].”32

        Moreover, the uncontroverted affidavit of Daimler’s in-house counsel establishes that

“DTNA is a separate and distinct Delaware company” and that “Daimler AG did not design,

manufacture, or distribute the [Freightliner] at issue in this Kansas lawsuit.”33 Plaintiffs have not

presented any factual basis to refute these statements or otherwise indicate that DTNA is the alter

ego of Daimler AG. As such, the Court finds it cannot impute DTNA’s contacts to Daimler AG

for jurisdictional purposes.

                    2. Sufficiency of DTNA’s Contacts to Confer Personal Jurisdiction

        Even if Plaintiffs had demonstrated the kind of corporate relationship necessary to impute

DTNA’s contacts to Daimler AG, the Court has already determined that DTNA’s contacts with

Kansas—other than its registration to do business in the state—are insufficient to establish either

specific or general personal jurisdiction.34 Plaintiffs do not make new arguments here that

require the Court to alter its prior finding. As set forth below, the Court lacks personal

jurisdiction over Daimler AG.

                                    a.        Specific Jurisdiction

        Specific jurisdiction exists when “the suit ‘aris[es] out of or relate[s] to the defendant’s

contacts with the forum.’”35 To establish minimum contacts for the exercise of specific

jurisdiction within the bounds of due process, a plaintiff must show: (1) that the defendant


        32
             Id.
        33
             Hi-Zin Pak Decl. ¶¶ 5−5, Doc. 48-1.
        34
             Doc. 45 at 10–11.
        35
           Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (alteration in original) (quoting Helicopteros
Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984)).




                                                       10
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 11 of 21




purposefully directed activities at the forum state; and (2) that the plaintiff’s injuries arise out of

the defendant’s forum-related activities.36 If a plaintiff shows that both the “purposeful

direction” and “arising-out-of” prongs of the minimum-contacts test are satisfied, the burden

then shifts to the defendant to show that the exercise of specific jurisdiction would “offend[ ]

‘traditional notions of fair play and substantial justice.’”37

        Plaintiffs assert that this Court has specific personal jurisdiction over Daimler AG, by

virtue of its relationship with DTNA, pursuant to Kansas’ long-arm statute38 based on: (1)

DTNA’s transaction of business in Kansas; (2) DTNA’s commission of tortious acts in Kansas;

(3) DTNA’s ownership of property in Kansas through a wholly-owned subsidiary; (4) DTNA’s

solicitation or service activities in Kansas, which caused injury to persons and property in

Kansas; and (5) DTNA’s introduction of products into the Kansas market in the ordinary course

of trade or use.

        Because the Kansas long-arm statute is construed liberally so as to allow jurisdiction to

the full extent permitted by due process,” the Court here may “proceed directly to the

constitutional issue.”39 “Consequently, this [C]ourt ‘need not conduct a statutory analysis apart

from the due process analysis,’”40 and proceeds to evaluate whether Plaintiffs’ allegations as to



        36
           Helicopteros Nacionales, 466 U.S. at 414; Fireman’s Fund Ins. Co. v. Thyssen Mining Constr. of Can.,
Ltd., 703 F.3d 488, 493 (10th Cir. 2012).
        37
           Benton v. Cameco Corp., 375 F.3d 1070, 1075–76 (10th Cir. 2004) (quoting OMI Holdings, Inc. v. Royal
Ins. Co. of Can., 149 F.3d 1086, 1091 (10th Cir. 1998)); see also World-Wide Volkswagen Corp. v. Woodson, 444
U.S. 286, 292 (1980) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
        38
             K.S.A. § 60-308(b)(1).
        39
          Federated Rural Elec. Ins. Corp. v. Kootenai Elec. Co-Op., 17 F.3d 1302, 1305 (10th Cir. 1994) (citing
Volt Delta Res., Inc. v. Devine, 740 P.2d 1089, 1092 (Kan. 1987)); see Merriman v. Crompton Corp., 146 P.3d 162,
179 (Kan. 2006) (“In Kansas, the long arm statute is construed liberally to assert jurisdiction over nonresident
defendants to the full extent allowed by the Due Process Clause.” (citing Kluin v. Am. Suzuki Motor Corp., 56 P.3d
829 (Kan. 2002))).
         40
            Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011) (quoting Emp’rs Mut. Cas. Co. v.
Bartile Roofs, Inc., 618 F.3d 1153, 1159 (10th Cir. 2010)).




                                                        11
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 12 of 21




DTNA are consistent with due process.

        Plaintiffs primarily rely on a stream-of-commerce theory to establish DTNA—and by

extension, Daimler AG—has sufficient minimum contacts for specific jurisdiction. They argue

that DTNA transacted business in Kansas within the meaning of K.S.A. § 60-308(b)(1)(A) and

purposefully directed activities toward the forum by placing its products into the stream of

commerce. Those products, including the Freightliner, were then sold to authorized dealers and

driven through Kansas.

        Even assuming Plaintiffs’ allegations demonstrated DTNA intended to serve the Kansas

market and took “action[s] . . . purposefully directed toward the forum State”41 sufficient to

satisfy the purposeful-direction element of the due-process test, Plaintiffs have not established

that their injuries arise out of DTNA’s forum-related activities.

        When a defendant has purposefully directed activities at the forum state, courts then

consider whether the plaintiff’s alleged injuries “arise out of” the defendant’s forum-related

contacts.42 Courts generally follow one of three approaches in analyzing this “nexus”

requirement: (1) proximate causation, (2) but-for causation, or (3) substantial connection.43 The

Tenth Circuit has rejected the substantial-connection approach outright,44 but has considered the

two causation-based approaches without choosing one or the other.45 Plaintiffs “satisf[y] the but-

for standard if [they] show[ ] the defendant’s forum-related activities were an ‘event in the causal




        41
             Asahi Metal Indus. Co., Ltd. v. Superior Court of Cal., Solano Cty., 480 U.S. 102, 112 (1987).
        42
             Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1078 (10th Cir. 2008).
        43
             Id.
        44
             Id.
        45
           See id. at 1078–79; see also Tomelleri v. MEDL Mobile, Inc., 657 F. App’x 793, 796 (10th Cir. 2016)
(unpublished); Newsome v. Gallacher, 722 F.3d 1257, 1269–70 (10th Cir. 2013); Emp’rs. Mut. Cas. Co. v. Bartile
Roofs, Inc., 618 F.3d 1153, 1160–61 (10th Cir. 2010).




                                                           12
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 13 of 21




chain leading to the plaintiff’s injury.’”46 “The proximate cause standard, ‘by contrast, is

considerably more restrictive and calls for courts to examine whether any of the defendant’s

contacts with the forum are relevant to the merits of the plaintiff’s claim.’”47 Here, the Court

need not decide which approach is more appropriate because Plaintiffs do not demonstrate the

requisite nexus under either paradigm.

        The relevant facts are that Daimler AG is a parent corporation of DTNA; that DTNA

designed and manufactured the Freightliner; that DTNA sold the Freightliner to an authorized

dealer; that the authorized dealer sold the Freightliner to Indian Creek LLC; that Indian Creek

LLC employed Ford; and that Ford drove the Freightliner through Kansas at the time of the

wreck. There is no allegation that Daimler AG was directly involved in the sale of the

Freightliner; nor are there allegations that the design or manufacture of the allegedly defectively

designed components of the Freightliner occurred in Kansas or otherwise bore any relationship

to Kansas. Plaintiffs rely on the location of the wreck to establish the necessary relationship

between Daimler AG and Kansas. As the Court explained at length in its January 10 Order, even

if the facts alleged by Plaintiffs show Daimler AG purposefully directed any actions to Kansas,

Plaintiffs’ injuries did not arise out of those contacts.48

        Plaintiffs also argue that the Court may exercise specific jurisdiction over Daimler AG

based on the alleged commission of tortious acts that caused injury to Plaintiffs in Kansas within

the meaning of K.S.A. § 60-308(b)(1)(B), resulting in harmful effects felt in Kansas. Although

“[a]n injury occurring in Kansas as a result of tortious activity outside the state is considered a




        46
             Tomelleri, 657 F. App’x at 796 (quoting Dudnikov, 514 F.3d at 1078).
        47
             Id. (quoting Dudnikov, 514 F.3d at 1078).
        48
             Doc. 45 at 10–11.




                                                         13
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 14 of 21




tortious act within the state for purposes of personal jurisdiction,”49 Plaintiffs still must allege

sufficient facts to show purposeful direction.

         In the intentional tort context, courts apply the “effects test” set forth in Dudnivok Chalk

& Vermillion Fine Arts, Inc.50 to evaluate whether a defendant purposefully directed its suit-

related activities at the forum. That test, derived from the Supreme Court’s decision in Calder v.

Jones,51 allows a plaintiff to establish purposeful direction by showing that the defendant took an

intentional action that was expressly aimed at the forum state with knowledge that the brunt of

the injury would be felt in the forum state.52 This test requires “more than simply harm suffered

by a plaintiff who resides in the forum state.”53 Rather, the defendant’s activities must connect it

“to the forum in a meaningful way.”54 “[M]ere foreseeability of causing an injury in the forum

state is . . . insufficient.”55

         Here, Plaintiffs bring a negligence-based claim and a strict liability claim based on the

design of the Freightliner. Plaintiffs’ negligence claim states that Daimler AG “had a duty to

design, test, manufacture and market its trucks, including the [Freightliner], in a manner which

prevented or mitigated foreseeable front-end collisions,” and that Daimler AG “breached [its]

duty” because it did not “equip[ ] the [Freightliner] with FCW and AEB,” which a company of

ordinary prudence would have “done under the same or similar circumstances.”56 Plaintiffs’


         49
           Bank of Blue Valley v. Lasker Kim & Co. LLP, Case No. 15-9303-CM, 2016 WL 3881336, at *3 (D. Kan.
July 18, 2016) (citing Thermal Components Co. v. Griffith, 98 F. Supp. 2d 1224, 1227–28 (D. Kan. 2000)).
         50
              514 F.3d 1063, 1072 (10th Cir. 2008).
         51
              465 U.S. 783 (1984).
         52
              Dudnikov, 514 F.3d at 1072.
        53
           Old Repub. Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 917 (10th Cir. 2017) (citing Walden v. Fiore,
571 U.S. 277, 290 (2014)).
         54
              Walden, 571 U.S. at 290.
         55
              Dudnikov, 514 F.3d at 1077.
         56
              Doc. 36 at 13.




                                                         14
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 15 of 21




strict product liability claim states that the “Freightliner contained defects in the design,

manufacture, testing, and warnings” because it lacked FCW and AEB systems “for crash

prevention or crash mitigation and Defendants failed to provide any warning on the risks

associated with [this] failure.”57

         In the Tenth Circuit, the effects test is satisfied only where allegations suggest that the

defendant intended to cause injury, or cause consequences that the defendant knew would lead to

injury, in the forum State.58 Notably, the Tenth Circuit has not extended the “harmful effects”

theory of purposeful direction to cases involving unintentional torts such as negligent design

defect and strict product liability.59

         Even if the “harmful effects” framework applied to unintentional torts, the Supreme

Court has explained that a plaintiff seeking to establish specific jurisdiction must show more than

mere harm suffered by a plaintiff residing in the forum State.60 Plaintiffs have failed to

adequately allege Daimler AG targeted an allegedly defective product to Kansas, or that the

design and manufacture of those products bore any relationship to Kansas. Thus, as set forth in

greater length in the Court’s prior opinion, Plaintiffs have not demonstrated that this Court has

specific personal jurisdiction over DTNA, or by extension, Daimler AG.




         57
              Id. at 12.
         58
            See Old Repub. Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 907 (10th Cir. 2017) (“Purposeful direction
may also be established . . . when an out-of-state defendant’s intentional conduct targets and has substantial harmful
effects in the forum state.” (citing Calder v. Jones, 465 U.S. 783, 790–91 (1984)); Speedsportz, LLC v. Menzel
Motor Sports, Inc., Case No. 07-CV-624-TCK-TLW, 2009 WL 2921295, at *9 (N.D. Okla. Sept. 8, 2009)
(“[C]ourts have held that Calder’s ‘effects test’ has no application to negligence claims.”) (citations omitted).
         59
              Old Repub. Ins. Co., 877 F.3d at 916 n.34.
         60
              Walden v. Fiore, 571 U.S. 277, 289–90 (2014).




                                                           15
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 16 of 21




                                  b. General Jurisdiction

          Plaintiffs also argue that Daimler AG is subject to the Court’s general jurisdiction.

General personal jurisdiction permits a court to exercise power over a corporate defendant in

“instances in which the continuous corporate operations within a state [are] so substantial and of

such a nature as to justify suit against it on causes of action arising from dealings entirely distinct

from those activities.”61 “‘Because general jurisdiction is not related to the events giving rise to

the suit, courts impose a more stringent minimum contacts test, requiring the plaintiff to

demonstrate the defendant’s continuous and systemic general business contacts.’”62 For a

corporate defendant, paradigmatic bases for the exercise of general jurisdiction include the

defendant’s place of incorporation and the principal place of business.63 General jurisdiction in a

forum other than the defendant’s place of incorporation or principal place of business will exist

only in “exceptional case[s]” where the defendant’s operations in the forum are “so substantial

and of such a nature as to render the corporation at home in that State.”64 In contrast with

specific jurisdiction, when a court finds that it has general personal jurisdiction over the

defendant, that finding concludes the due-process inquiry and the defendant is subject to suit in

the forum state for claims both with and without any connection to the state.65




         61
            Goodyear Dunlop Tires Ops., S.A. v. Brown, 564 U.S. 915, 924 (2011) (alteration in original) (quoting
Int’l Shoe Co. v. Washington, 326 U.S. 310, 318 (1945)).
          62
               Old Repub. Ins. Co., 877 F.3d at 903 (quoting Benton v. Cameco Corp., 375 F.3d 1070, 1080 (10th Cir.
2004)).
          63
               Daimler AG v. Bauman, 571 U.S. 117, 137 (2014).
          64
               Id. at 139 n.19.
          65
           Id. at 139 n.20 (explaining that the “multipronged reasonableness check” is to be used “when specific
jurisdiction is at issue,” and stating that “[w]hen a corporation is genuinely at home in the forum State . . . any
second-step [reasonableness] inquiry would be superfluous” (citing Asahi Metal Indus. Co. v. Superior Court of
Cal., 480 U.S. 102, 113–14 (1987))).




                                                           16
     Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 17 of 21




       Plaintiffs assert two bases for general jurisdiction over Daimler AG: (1) Daimler AG’s

substantial, continuous, systemic contacts with Kansas; and (2) imputing DTNA’s consent to

such jurisdiction through its registration to do business in Kansas to Daimler AG because of their

corporate relationship. Daimler AG argues that its contacts with Kansas are not sufficient to

confer general jurisdiction because those contacts do not render it “at home” in the state, nor is

Daimler AG incorporated or headquartered in Kansas. Daimler AG also argues that DTNA’s

consent should not be imputed to it because the two are distinct legal entities that have, at all

times, observed corporate formalities.

       The Court finds that Plaintiffs fail to make specific allegations establishing that Daimler

AG is subject to general personal jurisdiction in Kansas on the basis of its “substantial, systemic

and continuous” business activities within the state. To find any defendant subject to the general

personal jurisdiction of the Court because one of its indirect subsidiaries sells products through a

network of authorized dealers including dealers in Kansas would be “unacceptably grasping”

under the Supreme Court’s reasoning in Daimler AG v. Bauman.66 The Court therefore cannot

exercise personal jurisdiction over Daimler AG on this basis.

       The Court also rejects Plaintiffs’ contention that it has general jurisdiction over Daimler

AG by virtue of DTNA’s consent to do business in Kansas. In its January 10, 2020 Order, the

Court determined it has general jurisdiction over DTNA because it is registered to do business in

Kansas, and such registration amounts to a constitutionally valid, express consent to jurisdiction

in the forum.67 Based on this finding, Plaintiffs contend that the Court should also exercise




       66
            Id. at 138.
       67
            Doc. 45 at 20–21.




                                                 17
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 18 of 21




general jurisdiction over Daimler AG, since DTNA is an indirect subsidiary or agent of Daimler

AG.

       Plaintiffs have cited no authority, and the Court has uncovered none, indicating that a

subsidiary’s consent to jurisdiction may be properly imputed to the parent corporation. But even

assuming arguendo that the Court could impute such consent, Plaintiffs have failed to

demonstrate that DTNA and Daimler AG’s corporate relationship is such that the Court may

impute any of DTNA’s actions to Daimler AG for jurisdictional purposes. The Court declines to

exercise general personal jurisdiction over Daimler AG on this basis.

       B.          Plaintiffs’ Motion for Leave to Amend

       In response to both the Court’s prior opinion and Daimler AG’s motion to dismiss,

Plaintiffs filed a motion for leave to file a Third Amended Complaint. Plaintiffs explain that,

although they “believe their second amended complaint sufficiently pleads personal jurisdiction

as to both” DTNA and Daimler AG, they “seek leave to file a Third Amended Complaint that

addresses the Court’s concerns” as articulated in the Court’s January 10 Order, “and the pleading

issues raised by Daimler AG” in its motion to dismiss.68 Along with their motion, Plaintiffs filed

their proposed Third Amended Complaint as an exhibit for the Court’s review.69 As set forth

above, the proposed Third Amended Complaint adds allegations about DTNA’s actions, which

Plaintiffs argue establish specific jurisdiction over DTNA. Plaintiffs also add allegations

regarding the relationship between Daimler AG and DTNA, which Plaintiffs argue establish

personal jurisdiction over Daimler AG.




       68
            Doc. 50 at 2.
       69
            Doc. 50-1.




                                                18
      Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 19 of 21




        DTNA opposes Plaintiffs’ motion for leave to amend on multiple grounds, including

futility, while Daimler AG opposes only on futility grounds. Because the Court finds that DTNA

and Daimler AG successfully demonstrate that Plaintiffs’ proposed amendments are futile, it

does not reach other possible bases for denying Plaintiffs’ motion for leave to amend. As noted

previously, “[a] proposed amendment is futile if the complaint, as amended, would be subject to

dismissal for any reason.”70

        Daimler AG and DTNA both reference the arguments made in Daimler AG’s motion to

dismiss, which have been discussed at length above, to support their contention that even

accepting the proposed additional allegations of the Third Amended Complaint, Plaintiffs cannot

establish personal jurisdiction over Daimler AG or broaden the basis for personal jurisdiction

over DTNA. Daimler AG also states that Plaintiffs have been provided the benefit of

jurisdictional discovery and are still unable to establish personal jurisdiction.

        Regarding DTNA, the Court finds Plaintiffs’ additional paragraphs in the proposed Third

Amended Complaint insufficient to disturb the Court’s prior finding that its lacks all but general

personal jurisdiction based on consent by registration. The proposed amendments regarding

DTNA focus heavily on how Plaintiffs believe DTNA purposefully directed activity toward

Kansas; but the same problems identified in the Court’s prior opinion remain. The proposed

amendment does not identify Kansas connections giving rise to this suit sufficient to support

specific jurisdiction. Instead, the proposed amendments identify some connections that DTNA

may have had with Kansas, but none of these connections—sale, repair, marketing, and servicing

of trucks—relate to the design decisions or manufacturing process of the Freightliner, which are




       70
          Watson v. Beckel, 242 F.3d 1237, 1239–40 (10th Cir. 2001) (citing Jefferson Cty. Sch. Dist. No. R-1 v.
Moody’s Investor’s Servs., Inc., 175 F.3d 848, 858–59 (10th Cir. 1999)).




                                                        19
     Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 20 of 21




the actions at the heart of this lawsuit. Further, none of the proposed amendments provide a

basis for general jurisdiction over DTNA other than through consent, a source of general

personal jurisdiction that the Court has already determined it has. DTNA is still not

headquartered in Kansas, still does not have its principal place of business in Kansas, and still

does not have such continuous, systematic contacts with Kansas that it could be considered “at

home” in the state.

       Regarding Daimler AG, nothing in the proposed Third Amended Complaint supports

even a prima facie showing that Plaintiffs’ injuries arose out of any contact Daimler AG may

have had with Kansas, thereby defeating any possibility of specific personal jurisdiction. Nor

does the Third Amended Complaint make a prima facie showing that general personal

jurisdiction is warranted. Like DTNA, Daimler AG is neither headquartered nor incorporated in

Kansas, nor does it have systematic contacts rendering it “at home” in the forum. Plaintiffs’

proposed amendments also fail to establish the sort of relationship between Daimler AG and

DTNA necessary for the Court to impute DTNA’s actions—including its consent to personal

jurisdiction in Kansas by way of its registration to do business in the forum—to Daimler AG.

Because amendment would be futile as to both Daimler AG and DTNA, the Court denies

Plaintiffs’ motion for leave to amend.

V.     Conclusion

       Notwithstanding months of jurisdictional discovery, Plaintiffs have not met their burden

to establish personal jurisdiction over Daimler AG. Plaintiffs do not demonstrate that DTNA’s

contacts with Kansas may be properly imputed to Daimler AG; but even if Plaintiffs were able to

do so, the Court has already determined that the only basis on which it has personal jurisdiction

over DTNA is its registration to do business in Kansas. Plaintiffs provide no legal or factual




                                                 20
     Case 2:19-cv-02377-JAR-JPO Document 75 Filed 08/18/20 Page 21 of 21




basis for imputing DTNA’s registration to Daimler AG, and the Court declines to do so.

Additionally, because the proposed Third Amended Complaint fails to cure the jurisdictional

defects identified in the Second Amended Complaint as to both Daimler AG and DTNA, the

Court finds Plaintiffs’ amendment would be futile.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant Daimler AG’s

Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 47) is GRANTED and Plaintiffs’

Motion for Leave to File Their Third Amended Complaint (Doc. 50) is DENIED.

       IT IS SO ORDERED.

       Dated: August 18, 2020

                                                 S/ Julie A. Robinson
                                                 JULIE A. ROBINSON
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                              21
